           Case 1:21-cr-00067-ABJ Document 5 Filed 02/02/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    MAGISTRATE NO. 21-MJ-147
                                                 :
           v.                                    :
                                                 :    VIOLATIONS:
 MARK SIMON,                                     :    18 U.S.C. § 1752(a)(1)
                                                 :    (Entering and Remaining in a Restricted
                                                 :    Building or Grounds)
                             Defendant.          :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly and Disruptive Conduct in a
                                                 :    Restricted Building or Grounds)
                                                 :    40 U.S.C. § 5104(e)(2)(D)
                                                 :    (Disorderly Conduct in a Capitol Building
                                                 :    or Grounds)
                                                 :    40 U.S.C. § 5104(e)(2)(G)
                                                 :    (Parading, Demonstrating, or Picketing in
                                                 :    a Capitol Building)
                                                 :
                                                 :
                                                 :

                                      INFORMATION

       The United States Attorney charges that at all relevant times:

                                          COUNT ONE

       On or about January 6, 2021, in the District of Columbia, MARK SIMON did

unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any

posted, cordoned-off, or otherwise restricted area within the United States Capitol and its

grounds, where the Vice President and Vice President–elect were temporarily visiting, without

lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18, United
States Code, Section 1752(a)(1))
           Case 1:21-cr-00067-ABJ Document 5 Filed 02/02/21 Page 2 of 3




                                      COUNT TWO

       On or about January 6, 2021, in the District of Columbia, MARK SIMON did

knowingly, and with intent to impede and disrupt the orderly conduct of Government business

and official functions, engage in disorderly and disruptive conduct in and within such proximity

to, a restricted building and grounds, that is, any posted, cordoned-off, or otherwise restricted

area within the United States Capitol and its grounds, where the Vice President and Vice

President-elect were temporarily visiting, when and so that such conduct did in fact impede and

disrupt the orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation of Title
18, United States Code, Section 1752(a)(2))

                                      COUNT THREE

       On or about January 6, 2021, in the District of Columbia, MARK SIMON willfully and

knowingly engaged in disorderly and disruptive conduct in any of the Capitol Buildings or

Grounds with the intent to impede, disrupt, and disturb the orderly conduct of a session of

Congress and either House of Congress, and the orderly conduct in that building of a hearing

before or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building or Grounds, in violation of Title 40, United States
Code, Section 5104(e)(2)(D))

                                         COUNT FOUR


       On or about January 6, 2021, in the District of Columbia, MARK SIMON willfully and

knowingly paraded, demonstrated, and picketed in any United States Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40, United
States Code, Section 5104(e)(2)(G))




                                                 2
Case 1:21-cr-00067-ABJ Document 5 Filed 02/02/21 Page 3 of 3




                                 Respectfully submitted,

                                 MICHAEL R. SHERWIN
                                 Acting United States Attorney
                                 New York Bar No. 4444188


                           By:   /s/ Brenda J. Johnson
                                 Brenda J. Johnson
                                 Assistant United States Attorney
                                 D.C. Bar No. 370737
                                 555 4th Street, N.W.
                                 Washington, D.C. 20530
                                 (202) 252-7801
                                 Brenda.Johnson@usdoj.gov




                             3
